DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 77-96 are currently pending in the application.

Applicant’s election without traverse of Group I invention (i.e. claims 77-95) in the reply filed on 10/3/22 is acknowledged. Accordingly, claim 96 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 77 is objected to because of the following informalities:
Claim 77 recites the limitation “10% by weight.” The period in the middle of the sentence should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  88, 91 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 88 recites “silicates and silica” within the Markush listing for an extender pigment. The limitation lacks clarity in that it is unclear if the Markush listing includes silicates and silica as two species or a combination of silicates and silica. In this regard, the specification (PGPUB-0036]) discloses “Non-limiting examples of extender pigments include clays (e.g., calcined kaolin clay), diatomaceous earth, silica and silicates (e.g., aluminum silicate and magnesium silicate), and calcium carbonate”. For the purpose of examination, in light of the specification, Examiner interprets the Markush listing as including silicates.
Claim 91 recites the limitation “an acrylic polymer selected from the group consisting of alkyl methacrylates, polyvinyl esters, and combinations thereof”. The claim is indefinite because the recited Markush listing for an acrylic polymer includes alkyl methacrylates, which are acrylic monomers, and polyvinyl esters which are not acrylic polymers. In this regard, the specification (PGPUB-[0040]) discloses “Non-limiting examples of suitable acrylic polymers include alkyl methacrylates (e.g., methyl methacrylate and butyl methacrylate) and polyvinyl esters (e.g., polyvinyl acetate)”. Additionally, disclosed polymers include AVICOR 7448. It is noted that AVICOR 7448 is a vinyl acrylic polymer. For the purpose of examination, in light of the specification, Examiner interprets the limitation to mean a polymer comprising units of an alkyl methacylate, units of a vinyl ester or combinations thereof. Claim 92 depends on rejected claim 91 and is therefore, included in this rejection.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 77, 81, 82, 84-86, 88, 89, 91, 92, 94 and 95 are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 105907218A (‘218, machine translation), as evidenced by Handbook of fillers, 4th ed. 2016, pages 43-47).
Regarding claims 77, 81-82, CN ‘218 teaches a traffic paint composition 10-20 wt.% barium sulfate (Ab., ref. claim 1, Examples 2 and 3, [0035-0042]). 
Per evidence reference, the density of barium sulfate is 4.0-4.5 g/cm3 (page 43).
With regard to the limitation “An architectural coating” as recited in the preamble of claim 77, the limitation is a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and CN ‘218 and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim 84, the reference teaches a paint comprising propylene glycol (reads on organic solvent) (reference claim 8, Examples 2 and 3, [0035-0042]).
With regard to claim 85, the reference teaches a paint  comprising a polysiloxane solution (reads on silicone) (reference claim 7, Examples 2 and 3, [0035-0042]). 
With regard to claim 86, the reference teaches a paint comprising a polyacrylic acid sodium salt as a dispersing agent (i.e. anionic polyacrylate polymer) (reference claim 6, Examples 2 and 3, [0035-0042]).
With regard to claim 88, the reference claim teaches a paint comprising talcum powder (reads on silicate) and kaolin (reads on clay) (read on claimed expender pigments) within the claimed range (Examples 2 and 3, [0035-0042]).
With regard to claims 91 and 92, the reference teaches a paint composition comprising a  polymer comprising alkyl methacrylate units (ref. claim 3, Examples, 1, 2 [0035-0039]), and a paint comprising a polymer within the claimed range (Example 3, [0040]).
With regard to claim 94, disclosed paint in Examples 2 has a solids content of 50-55% [0039], and the calculated solids content of Example 3 has a solids content of at least 40 wt.%.
With regard to claim 95, disclosed paints in Embodiments 2 and 3 include a total pigment content within the claimed range, i.e. a sum total of kaolin and talcum powder (read on extender pigments), rutile/titan yellow, and barium sulfate (reads on high density pigment) = 35wt.% (Example 22) and 32wt.% (Example 3).
In light of above, presently cited claims are anticipated by the reference.



Claims 77-79, 81-83, 85-87, 91, 94 and 95  are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 105385274 A (CN’274, machine translation), as evidenced by Handbook of fillers, 4th ed. 2016, pages 43-47).
Regarding claims 77, 81-83, CN ‘274 teaches a environment-friendly building waterproof paint with a low content of VOC(comprising in parts by weight, 3 to 6.5 parts of water, 0.01 to 0.05 part of thickening agent, 0.25 to 0.55 part of dispersant, 0.4 to 0.8 part of antifoaming agent, 0.05 to 0.25 part of multifunctional auxiliary agent, 0.05 to 0.15 part of antiseptic, 3 to 6 parts of titanium dioxide, 25 to 45 parts of filling material, 30 to 60 parts of emulsion, and 1 to 2 parts of rheological additive (Ab.). As the filling material, the reference teaches a genus comprising barite powder (i.e. barium sulfate powder, reads on high density pigment) (reference claim 7). The calculated wt.% of barite powder in disclosed Embodiments 1 and 2 is 15.85 wt.% and 19.65 wt.%, respectively (Embodiment 1: Total wt. = 3.0+0.01+0.25+0.4+0.4+0.05+3.0+10.0+10.0+5.4+0.4+20.0+1.0-63,11, wt.% of barite= 10x100/63.11=15.83; Embodiment 2: Total wt. = 4.5+0.03+0.35+0.6+0.1+4.5+10+20+5+0.2+55.0+1.5=101.78, wt.% of barite powder = 20x100/101.78 = 19.65).
Per evidence reference, the density of barium sulfate is 4.0-4.5 g/cm3 (page 43).
With regard to the limitation “An architectural coating” as recited in the preamble of claim 77, CN’274 is drawn to a building waterproof paint, and must be capable of being used as an architectural coating composition. Moreover, the limitation is a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and CN ‘274 and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim 78, disclosed thickening agent and rheological additive read on  rheology modifier. The calculated wt.% of sum of thickening agent and rheological additive in Embodiments 1 and 2 falls within the claimed range (Embodiment 1: (1.01x100)/63.11=1.6wt.%, Embodiment 2: (1.53x100)/101.7=1.5wt.%).
With regard to claim 79, disclosed rheological additive in Embodiments 1 and 2 comprise a polyether polyurethane. 
With regard to claim 85, the reference teaches antifoaming/defoaming agent comprising silicone or mineral oil (reference claim 3). Additionally, Embodiments 1 and 2 include SPA202 as a deforming agent. It is noted that SPA202 is a silicone based defoaming agent.
With regard to claim 86, disclosed Embodiments 1 and 2 include 5040 polycarboxylate dispersant. It is noted that 5040 is sodium polyacrylate dispersant (reads on anionic dispersant).
With regard to claim 87, exemplified Embodiments 1 and 2 include AMP-95 as a multifunctional additive, and reference claim 4 teaches 2-amino-2-methyl-1-propnol as the multifunctional additive.
With regard to claims 88 and 89, Embodiments 1 and 2 include calcium carbonate and talcum powder, i.e. a silicate, which read on claimed extender pigment. The calculated total amount of calcium carbonate and talcum powder for Embodiment 1 is 23 wt.% (i.e. (15x100)/63.11) and that of Embodiment 2 is 14.73 wt.% (i.e. (15x100)/10.78).
With regard to claim 91, the reference disclosure and Embodiments 1 and 2 teach paints comprising pure acrylic emulsion and a vinyl acetate-ethylene emulsion (Abstract, ref. claim 8).
With regard to claims 94 and 95, the calculated pigment content (sum total of titanium dioxide, barite powder, talcum powder and calcium carbonate, i.e. of high density pigment and extender pigment) is 44.36 wt.% in Embodiment 1, and is 38.91 wt.% in Embodiment 2. The solids content of Embodiment 1 must necessarily meet the claimed limitation.
In light of above, presently cited claims are anticipated by the reference.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over either CN 105907218A (‘218, machine translation) or CN 105385274 (CN’274, machine translation), as evidenced by Handbook of fillers, 4th ed. 2016, pages 43-47), in view of Nelson (US 5,445,754). 
The discussions with regard to CN ‘218, CN’274 and the evidence reference from paragraphs 12, 13, 23 are incorporated herein by reference.
CN’274 and CN’218 are silent with regard to a water-based paint comprising a coalescing agent as in the claimed invention.
At the outset, it noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05i
Nelson is drawn to water-based paint insulative paint for use on building surfaces (Ab., col. 1, lines 60-68, col. 2-3, bridging paragraph). The reference teaches an ester alcohol in any suitable amount for temporarily plasticizing and enabling the latex particles to coalesce during film formation (col. 4, lines 37-60, ref. claim 1, col. 5-6, Table).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include 0.3 to 3 parts by wt. of coalescent such as an ester alcohol, relative to the film forming agent, or to include the same in paint compositions as taught by CN ‘218 or CN‘274, in any amount desired to as to provide for the desired end result, including in an amount that falls within the scope of the claimed invention. It is the examiner's position that the amount of coalescent in the composition is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over either CN 105907218A (‘218, machine translation) or CN 105385274 (CN’274, machine translation), as evidenced by Handbook of fillers, 4th ed. 2016, pages 43-47), in view of McDaniel ( US 20050058689 A1).
The discussions with regard to CN ‘218, CN’274 and the evidence reference from paragraphs 12, 13, 23 above are incorporated herein by reference.
CN’208 and CN’274 are silent with regard to a water-based paint comprising an inhibiting pigment as in the claimed invention.
The secondary reference to McDaniel is drawn to antifungal paint compositions for a variety of substrates, i.e. such as those employed in buildings (ref. claim 206), comprising one or more of a corrosion resistance pigments, such as calcium zinc molybdate, zinc molybdate, aluminum triphosphate aluminum zinc phosphate, calcium phoshosilicate etc. (ref. claim 158).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any of McDaniel’s corrosion resistance pigments, including those as in the claimed invention, in CN’274 or CN’218 paint compositions so as to render them corrosion resistant.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over either CN 105907218A (‘218, machine translation) or CN 105385274 (CN’274, machine translation), as evidenced by Handbook of fillers, 4th ed. 2016, pages 43-47), in view of Zha et al. (CN 102146230 A, machine translation).
The discussions with regard to CN ‘218, CN’274 and the evidence reference from paragraphs 12, 13, 23 above are incorporated herein by reference.
CN’218 and CN’274 are silent with regard to a water-based paint comprising claimed rheology modifier.
The secondary reference to Zha et al. teaches polyurethane urea associative thickening agent derived from a polyurethane formed from a polyether and a diisocyanate monomers (Ab.). The reference further teaches excellent thickening effect for styrene-acrylic acid emulsion and pure acrylic acid emulsion, providing for emulsions with high viscosity under low shearing speed and low viscosity under high shearing speed, for use in aqueous solutions, such as paints (Ab.).
In view of the advantageous effect of Zha’s thickening agent, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Zha’s polyurethane urea derived from a polyether as the thickening agent in the paint compositions of CN’218 or CN’274 and thereby arrive at the claimed invention.

Claim 83 is under 35 U.S.C. 103 as being unpatentable over CN 105907218A (‘218, machine translation), as evidenced by Handbook of fillers, 4th ed. 2016, pages 43-47).
The discussion with regard to CN’218 and the evidence reference from paragraphs 12, 13 above are incorporated herein by reference.
CN ‘218 is silent with regard to a composition comprising pigment in claimed amount in one single embodiment as in the claimed invention. However, given the teaching paint on composition 10-20 wt.% barium sulfate (Ab., ref. claim 1, Embodiments 2 and 3), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any amount of barium sulfate, including in an amount that falls within the scope of the claimed invention. As stated in paragraph 37 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106519938 A (machine translation) teaches coating compositions comprising barium sulfate in an amount of 1-130 parts by mass, relative to 100 parts by mass of a resin (Ab.).

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762